Citation Nr: 0808191	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  01-04 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.

2.  Entitlement to an initial disability evaluation greater 
than 30 percent for generalized anxiety disorder, claimed as 
post-traumatic stress disorder (PTSD).

[The issue of whether a May 1987 decision of the Board of 
Veterans' Appeals should be revised or reversed due to 
claimed clear and unmistakable error (CUE) is addressed in a 
separate decision of the Board under docket number 07-34 
534A.]


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESSES AT HEARING ON APPEAL

The veteran and K.T.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to April 
1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

When this case was previously before the Board, in June 2006, 
the issues on appeal were entitlement to service connection 
for PTSD and whether new and material evidence had been 
received to reopen a claim for service connection for 
headaches.  The Board remanded these claims for compliance 
with the Veterans Claims Assistance Act (VCAA) and to afford 
the veteran a VA PTSD examination.  

Pursuant to the Board's June 2006 remand, the veteran 
underwent a VA PTSD examination in November 2006.  Upon 
consideration of this examination report, service connection 
was granted for generalized anxiety disorder, claimed as 
PTSD, and a schedular rating of 30 percent assigned.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement (NOD) 
must thereafter be timely filed to initiate appellate review 
of the claim concerning the compensation level assigned for 
the disability).  In this regard, the Board notes that the 
November 2007 Informal Hearing Presentation received on 
behalf of the veteran from his accredited representative 
includes a timely disagreement with the initial 30 percent 
evaluation.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (when a veteran timely appeals his initial rating, VA 
must consider whether his rating should be "staged" to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).  However, inasmuch as the issue of entitlement to a 
higher initial rating for the generalized anxiety disorder, 
claimed as PTSD, has not been addressed in a statement of the 
case (SOC), the Board must remand this claim to the RO - 
rather than merely referring it there, so an SOC can be 
issued and the veteran given an opportunity to perfect the 
appeal to the Board by filing a timely substantive appeal (VA 
Form 9 or equivalent statement).  See Manlincon v. West, 12 
Vet. App. 238 (1999).  The remand will be via the Appeals 
Management Center (AMC) in Washington, DC.

The file also shows that, in September 2007, the veteran's 
accredited representative submitted a claim for a total 
disability rating based on individual unemployability (TDIU).  
But this claim has not been considered by the RO, much less 
denied and timely appealed to the Board.  38 C.F.R. § 20.200 
(2007).  So it is referred to the RO for appropriate 
development and consideration.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995) (generally, the Board does not have 
jurisdiction of an issue not yet adjudicated by the RO).

As an additional preliminary consideration, the Board has 
updated the status of the veteran's legal representation in 
this case as noted above, based upon his most recently 
provided VA Form 21-22 (appointment of veterans service 
organization as representative).  See 38 C.F.R. § 20.602.




FINDINGS OF FACT

1.  In May 1987, the Board denied the veteran's claim for 
service connection for a headache disorder.

2.  The additional evidence received since that May 1987 
decision of the Board does not relate to an unestablished 
fact necessary to substantiate this claim, is cumulative or 
redundant, and does not raise a reasonable possibility of 
substantiating this claim.


CONCLUSION OF LAW

Evidence received since the May 1987 Board decision, which 
denied the veteran's claim for service connection for a 
chronic headache disorder, is not new and material and the 
claim is not reopened; the May 1987 Board decision is final.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the VCAA, VA has duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  To the extent possible, this notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

The Court also indicated in Pelegrini II, however, that where 
for whatever reason VCAA notice was not provided prior to 
initially adjudicating the claim, VA does not have to vitiate 
the initial decision and start the whole adjudicatory process 
anew, as if the initial decision was never made.  Rather, VA 
need only ensure the veteran receives (or since has received) 
VCAA content-complying notice, followed by readjudication of 
his claim, such that he is given proper due process.  In 
other words, he is still given a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
this regard, the Federal Circuit Court has held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 07-7130 
(Fed. Cir. Sept. 17, 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, the RO initially sent the appellant a VCAA letter in 
June 2006 addressing the four content requirements.  The 
letter informed him of the type of evidence required to 
substantiate his claim and of his and VA's respective 
responsibilities in obtaining this supporting evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the AOJ, i.e., RO.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, VA is required to look at the bases for the 
denial in the prior decision and to provide the claimant with 
a notice letter that describes what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  That is to say, specific to requests to 
reopen, the claimant must be notified of both the reopening 
criteria and the criteria for establishing the underlying 
claim for service connection.

In this case, pursuant to the Board's June 2006 remand, the 
notice letter provided to the appellant later in June 2006 
notified him of the provisions of the VCAA with respect to 
service connection and the requirements for new and material 
evidence as pertaining to his claim for service connection 
for a headache disorder.  The remand was also to ensure he 
received the required VCAA notice concerning the downstream 
disability rating and effective date elements of his claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Consequently, the Board finds that adequate notice has been 
provided, as he was informed of the evidence needed to 
substantiate the element required to establish service 
connection that was found insufficient in the previous, 
unappealed denial.

VA also, as mentioned, has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
him in the procurement of service medical records (SMRs) and 
pertinent treatment records and providing an examination - 
if it is first determined there is new and material evidence 
to reopen the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and examination reports, records in connection with 
the veteran's claim for benefits from the Social Security 
Administration (SSA), and he has submitted his written 
communications and provided testimony at hearings before a 
hearing officer at the RO in September 2001, January 2003, 
and March 2005.  In addition, written communications and 
hearing testimony from the veteran's friend, who has 
identified herself as a LPN (licensed practical nurse) has 
also been received.  Significantly, neither the appellant nor 
his representative have identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

An etiological opinion has not been obtained in response to 
the veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  But VA is not obligated to obtain such an 
opinion unless and until there is new and material evidence 
to reopen the claim.  See 38 C.F.R. § 3.159 (c)(4)(C)(iii).  
And as the Board will conclude below, there is not.

Accordingly, no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist him in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

The veteran's service medical records (SMRs) reflect that, 
upon enlistment in June 1967 and discharge in February 1968, 
he reported no history of frequent or severe headaches.  
Service clinical records reflect that he was admitted to the 
emergency room on two occasions in October 1967.  He 
complained of headache throughout his skull.  These records 
note a longstanding history of nervousness and 
hyperventilation.  He was also referred to the neurology 
service for syncope in association with the hyperventilation.  
This treatment report notes that he had a history of a 
similar attack several years prior to service.  In November 
1967, he was treated for a small laceration on his right 
upper eyelid after being hit with a rifle butt.  His military 
service ended in April 1968.

Post-service treatment records reflect the veteran's 
continued complaints of headaches.  These records include an 
October 1974 medical report noting he had sought treatment 
for headaches since age 16 (thus, prior to service because he 
enlisted at age 17).  A March 1977 treatment report notes he 
complained of headaches for the prior twelve years (also 
prior to service because he enlisted ten years previously, in 
1967).  

In a May 1987 decision, the Board determined the veteran's 
pre-existing headache disorder did not increase in severity 
during his active military service beyond its natural 
progression and, therefore, denied his claim.  In denying the 
claim on appeal, the Board considered his service, VA, and 
private medical records.  The Board concluded his headache 
disorder clearly and unmistakably existed prior to service 
and that there was no evidence of an increase in the severity 
of his headache disorder during service beyond its natural 
progression.  [Note:  In 1987, the Board was the final 
adjudicator of claims for VA benefits.  Unlike today, there 
was no United States Court of Appeals for Veterans Claims 
(Court), which did not come into existence until 1988.  So 
there was no way of appealing the Board's 1987 decision, even 
assuming the veteran disagreed with it.]  

The veteran filed his current petition to reopen his claim 
for service connection for a headache disorder in April 1998.  
The RO adjudicated this claim on the basis of whether new and 
material evidence had been received to reopen this previously 
denied claim and, in the February 2000 rating decision in 
question, the RO found that the evidence received since the 
prior denial was new - but not material, because it failed 
to provide objective evidence linking the veteran's current 
headache symptoms to his military service.  This appeal 
ensued.

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim to adjudicate it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  If the Board finds that no such 
evidence has been submitted, then the analysis must end, and 
the RO's determination in this regard becomes irrelevant, as 
further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  See Barnett at 
1383-1384.



Since the Board may find no new and material evidence even 
where the RO found that there was such evidence, reopened the 
veteran's claim, and adjudicated it on its merits, without 
violating due process, any finding on the merits entered when 
new and material evidence has not been submitted "is a legal 
nullity."  See Butler, 9 Vet. App at 171 (applying an 
identical analysis to claims previously and finally denied, 
whether by the Board or the RO).  See also Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Only if the Board determines 
that new and material evidence has been submitted can the 
Board reopen the claim and adjudicate it on the full merits.

As a general rule, a decision by the Board is final and 
binding on a claimant unless the Chairman of the Board orders 
reconsideration of the decision, the claimant files an appeal 
to the United States Court of Appeals for Veterans Claims 
(Court), or some other exceptional circumstance such as the 
decision was CUE.  See 38 U.S.C.A. §§ 5109A, 7103(a); 
38 C.F.R. §§ 3.104, 3.105(a), 20.1100(a).  When the Board 
affirms a determination of the RO, that determination is 
subsumed by the final appellate decision.  See 38 U.S.C.A. 
§ 7103(a); 38 C.F.R. § 20.1104.  Once the Board's decision 
becomes final, absent submission of new and material 
evidence, the claim may not be reopened or readjudicated by 
VA.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

In the present case, the veteran did not file a motion for 
reconsideration of the Board's May 1987 decision.  Although 
the allegation of CUE in that May 1987 decision has been 
raised on his behalf in the November 2007 Informal Hearing 
Presentation, as indicated, this additional issue is the 
subject of a separate Board decision which has found that the 
May 1987 Board decision denying entitlement to service 
connection for a headache disorder does not contain CUE.  In 
addition, as also already noted, the Court did not come into 
existence until 1988, so there was no appeal available beyond 
the Board when the Board issued that 1987 decision.  
Therefore, the Board's May 1987 decision is final and binding 
on the veteran based on the evidence then of record and is 
not subject to revision on the same factual basis.  See 
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 3.156, 20.1100, 
20.1104.

In order for evidence to be sufficient to reopen a previously 
denied claim, it must be both new and material.  That is to 
say, if the evidence is new, but not material, the inquiry 
ends and the claim cannot be reopened.  See Smith v. West, 12 
Vet. App. 312, 314 (1999).  When determining whether a claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  See Justus v. Principi, 3 Vet. 
App. 510 (1992).  

The question of whether evidence is "new and material" is 
determined under 38 C.F.R. § 3.156(a).  The Board notes that 
new regulations redefine what constitutes "new and material 
evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  See 38 C.F.R. §§ 3.156(a), 3.159(c) (2007).  
These provisions are applicable only to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. at 45,620.  As the 
current claim was filed in April 1998, before the effective 
date of this amendment, the new version of the regulation is 
inapplicable in this case.  Rather, the former definition of 
new and material evidence must be used.  See 38 C.F.R. 
§ 3.156(a) (2000).

The first step in analyzing a case such as the one at hand 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the matter under 
consideration," i.e., whether it is probative of the issue 
at hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it "tend[s] to prove, or actually 
proves an issue."  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (citing Black's Law Dictionary 1203 (6th ed. 
1990)).  Second, the evidence must actually be shown to be 
"new," and not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  In other words, the evidence cannot be 
cumulative or redundant.  See 38 C.F.R. § 3.156(a).  The 
final step of the analysis is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998) (citing 38 C.F.R. 
§ 3.156(a)).

This does not mean that the evidence warrants a revision of 
the prior determination.  It is intended to ensure that the 
Board has all potentially relevant evidence before it.  See 
Hodge at 1363 (citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Final Definition," 55 
Fed. Reg. at 52274 (1990)).  If all of the tests are 
satisfied, the claim must be reopened.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A 
veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.

The veteran's reported history of the pre-service existence 
of a disease or injury does not constitute notation of such 
disease or injury, but is considered with all other evidence 
in determining if the disease or injury pre-existed service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Determinations of 
whether a condition existed prior to service should be 
"based on thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
... manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  Ibid.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

The veteran's headache disorder may be found to have been 
aggravated during service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  38 C.F.R. § 3.306(a); Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002).

The evidence added to the record since the May 1987 Board 
decision consists of post-service VA and private treatment 
reports; copies of written communications and transcripts of 
hearing testimony from the veteran and his friend, who has 
testified that she is an LPN.  

The post-service medical records reflect treatment for 
ongoing complaints of recurrent headaches.  These records 
contain no findings as to whether the veteran's current 
headache disorder, which the Board determined in its May 1987 
decision existed prior to enlistment, was aggravated as a 
result of his active duty service.  

The written communications and hearing testimony from the 
veteran and from his friend reflect the contentions that his 
headaches are the result of exposure to "Agent Orange and 
Agent Blue," sustaining a head injury as a result of being 
thrown approximately 30 feet in a boiler explosion, and 
another head injury as a result of getting hit by a rifle 
butt.  Although there is no evidence of a boiler explosion, 
the service medical records show the veteran was treated for 
flash burns and received sutures for a laceration on his 
right upper eyelid after being hit with a rifle butt.  Thus, 
these incidents and resulting injuries are not in dispute.  
But then again, neither were they when the Board previously 
considered and denied the claim in May 1987.

The veteran's written communications and his hearing 
testimony also reflect his contention that he did not 
experience serious headaches prior to enlistment and that his 
current headaches began after the boiler explosion and rifle 
butt injuries in service.  As noted previously, his claim for 
service connection for a headache disorder was denied on the 
basis that it pre-existed his military service and was not 
aggravated therein beyond its natural progression; thus, his 
contention that he did not experience serious headaches until 
the boiler explosion and rifle butt injuries in service is a 
new etiological theory that this disorder is the direct 
result of an injury sustained during active duty service.  
But in this regard, it is noted that, in Ashford v. Brown, 10 
Vet. App. 120 (1997), the Court held that when a veteran 
attempts to reopen a claim by bringing a new etiological 
theory for the causation of his disease than that which was 
previously addressed in the earlier final denial, such new 
theory of causation does not itself constitute a new claim, 
obviating the necessity of presenting new and material 
evidence for that same claim.  Thus, the veteran's new theory 
of direct service connection is not a basis for reopening his 
claim of entitlement to service connection for a headache 
disorder.  The Board must therefore proceed to analyze 
whether new and material evidence has been submitted since 
the final May 1987 Board decision.

The additional evidence submitted or otherwise obtained since 
the May 1987 Board decision does not provide a basis for 
reopening the claim for service connection for a headache 
disorder because the additional evidence is not both new and 
material.  Although the veteran's recently submitted VA and 
private medical records and his and his friend's written 
communication and hearing testimony before the RO are new, in 
that they were not previously of record, they are nonetheless 
immaterial to his claim for service connection for a headache 
disorder because they do not address what was deficient at 
the time of the May 1987 Board decision, even when considered 
with the other evidence as a whole.

What was missing at the time of the May 1987 Board decision 
was competent medical evidence suggesting the veteran's pre-
existing headache disorder (which even he had reported having 
experienced prior to enlistment) was aggravated during his 
military service beyond its natural progression.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The additional 
records submitted by him during the several years since that 
1987 decision only refer to the more recent evaluation and 
treatment of his headache complaints, i.e., the current 
diagnosis and severity of it.  See Morton v. Principi, 3 Vet. 
App. 508 (1992) (per curiam) (medical records describing 
veteran's current condition are not material to issue of 
service connection and are not sufficient to reopen a claim 
for service connection based on new and material evidence.)  
These records do not suggest that his 
pre-existing headache disorder underwent an appreciable 
increase in severity during service beyond its natural 
progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
See also Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994); Hunt 
v. Derwinski, 1 Vet. App. 292 (1992) (temporary or 
intermittent flare-ups during service of a 
pre-existing injury or disease are insufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened).

Also bear in mind there is no presumption of aggravation 
where a pre-existing disability has been medically or 
surgically treated during service and the usual affects of 
treatment have ameliorated disability so that it is no more 
disabling than it was at entry into service.  See Verdon v. 
Brown, 8 Vet. App. 529 (1996).  So the mere fact that the 
veteran was treated for headaches in service is insufficient, 
in and of itself, to suggest aggravation of the pre-existing 
disability.  This is especially true in the absence of any 
medical evidence suggesting this might have occurred in his 
particular instance.

Moreover, because the veteran's service medical records 
contain several indications that he had a history of 
headaches prior to enlisting in the military, he is not 
entitled to the presumption of soundness when entering 
service.  Those historical notations of a pre-existing 
condition were made at a time contemporaneous to the events 
in question.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  Accordingly, VA does 
not have to show by clear and unmistakable evidence both that 
he had a pre-existing disability and that it was not 
aggravated during service beyond its natural progression.  
See VAOPGCPREC 3-2003 (July 16, 2003).

In short, the additional medical records and the written 
communications and hearing testimony from the veteran and his 
friend since May 1987 do not show a causal relationship 
between his active duty service and any current 
symptomatology or diagnoses involving his headaches.  And, in 
particular, this evidence does not tend to suggest the 
veteran did not have a pre-existing headache disorder or that 
his 
pre-existing headache disorder was aggravated during service 
beyond its natural progression.  See Hickson v. West, 11 Vet. 
App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 
(1996); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

The Board has carefully reviewed this evidence, particularly 
since the observations of an LPN in regard to medical 
questions have a higher probative value than the observations 
of a layperson.  However, a bare transcription of a history 
is not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, simply 
because the veteran's friend (the LPN) recites the medical 
history he provided to her does not transform his statements 
into fact.  Moreover, a medical professional is not competent 
to opine as to matters outside his or her scope of expertise.  
Id.  

The November 2007 Informal Hearing Presentation paraphrases a 
November 2007 Progress Note from the veteran's VA physician 
as stating that "there can be a medical link between head 
injuries such as those of [the veteran] and his chronic 
migraines."  However, review of this Progress Note reflects 
that it does not include this opinion.  Moreover, the 
physician states that he cannot render an opinion as to 
whether the accidents the veteran mentioned are as likely as 
not the cause of his chronic migraine headaches "without 
resort to conjecture, pure speculation or remote 
possibility."  The Board points out that entitlement to 
service connection may not be based on speculation or remote 
possibility.  Opinions noting that "it is possible" that 
the veteran's condition may be related to service or have 
undergone a permanent worsening are insufficient to form a 
basis for a grant of service connection.  38 C.F.R. § 3.102; 
see, e.g., Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to provide medical nexus evidence to 
well ground cause of death claim); Winsett v. West, 11 Vet. 
App. 420, 424 (1998) (physician's opinion in cause of death 
case that list of conditions submitted by appellant "might 
be" related to exposure to Agent Orange found speculative 
when physician also indicated that "it is just as likely 
that they could have another cause"), aff'd 217 F.3d 854 
(Fed. Cir. 1999), cert. denied, 528 U.S. 1193 (2000); Bostain 
v. West, 11 Vet. App. 124, 127-28 (1998) (private physician's 
opinion that veteran's preexisting service-related condition 
"may have" contributed to his ultimate demise too 
speculative, standing alone, to be deemed new and material 
evidence to reopen cause of death claim).



With respect to the contention that the veteran's headaches 
are the result of exposure to "Agent Orange and Agent 
Blue," it is noted that headaches are not on the list of the 
presumptive diseases associated with exposure to Agent Orange 
under 38 C.F.R. § 3.309(e), which means that on the basis of 
medical and scientific studies, there is not a significant 
statistical association between headaches and exposure to 
Agent Orange.  38 C.F.R. § 1.17.  Accordingly, the Board 
concludes that the claim for service connection may not be 
granted via the Agent Orange presumption (the veteran 
contends that his headaches are the result of exposure to 
"Agent Orange and Agent Blue).  And he has not provided the 
necessary medical nexus evidence to otherwise link his 
headaches to such exposure.  See, e.g., Combee v. Brown, 34 
F.3d 1039, 1044 (Fed. Cir. 1994).

Similarly, there is no competent medical evidence that the 
veteran's headaches are due to the boiler explosion claimed 
to have occurred in service, to include exposure to CN and CS 
gas as alleged during his March 2005 hearing before a local 
hearing officer at the RO.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
See, too, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007) and Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).

Thus, the Board is constrained to deny the claim to reopen, 
as the written communications and hearing testimony by and on 
behalf of the veteran and the 
post-service treatment records do not raise a reasonable 
possibility of establishing his claim.  38 C.F.R. § 3.156.  
Furthermore, inasmuch as he has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As no new and material evidence has been received, the claim 
for service connection for a headache disorder is not 
reopened and the appeal is denied.


REMAND

As already alluded to, in the January 2007 rating decision, 
the RO granted service connection for generalized anxiety 
disorder, claimed as PTSD, and assigned a schedular rating of 
30 percent retroactively effective from April 17, 1998, the 
date of receipt of the claim.  The November 2007 Informal 
Hearing Presentation expresses the veteran's disagreement 
with this initial rating.  The RO has not provided him a SOC 
in response to his NOD and he has not been given an 
opportunity to perfect an appeal to the Board by filing a 
timely substantive appeal (VA Form 9 or equivalent statement) 
with respect to this issue.  Accordingly, this claim must be 
remanded to the RO for issuance of an SOC and opportunity to 
perfect the appeal, as opposed to merely referred there.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995).

Accordingly, this claim is REMANDED for the following action:

Send the veteran a SOC concerning the 
issue of his entitlement to an initial 
disability evaluation greater than 30 
percent for the generalized anxiety 
disorder, claimed as PTSD.  In addition, 
advise him that he still needs to file a 
timely substantive appeal, such as a 
VA Form 9 or equivalent statement, in 
response to the SOC to "perfect" an 
appeal to the Board concerning this 
additional claim.  He must also be advised 
of the time period in which to perfect an 
appeal.  If, and only if, a timely appeal 
is perfected as to this claim should it be 
returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


